DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/137,549, filed on 04/25/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/20/2022, 03/29/2022  and 12/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 8-14, 18 and 19 of U.S. Patent No. 10,531,012 in view of Lim et al. (US 2014/0072289).
Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below:
Claims 1 and 2 are encompassed by Patent claims 1 and 2 except for that the first direction is parallel to an optical axis.   However, as well recognized by Lim, bobbin of a lens unit  is moved in an optical axis direction by electromagnetic force of an auto-focusing actuator to perform an auto-focusing function (see Lim, par. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art to configure the bobbin to be moved by the magnet and the first coil in the first direction parallel to the optical axis to perform focusing in a conventional fashion to obtain a clear image object. 
	Claim 3 is met by Patent claim 1. 
	Claim 4 is encompassed by Patent claim 8 in combination with claim 1.  Note that the second coil is connected to the circuit board via the first and second lower springs as defined in Patent claim 1.  Thus, first and second terminals of the circuit board are connected to the second coil. 
	Claim 5 is also encompassed by Patent claims 8 and 10. Similarly as discussed in claim 4, third and fourth terminals of the circuit board are connected to the first coil via the first and second upper springs as defined in Patent claim 1. 
	Claim 6 is met by Patent claim 4.
	Claims 7-10 are also encompassed by the Patent claim 1. 
	Claim 11 is met by Patent claim 2. 
	Claim 12 is met by Patent claim 13.
	Claim 13 is also encompassed by Patent claim 1.  Note, in Patent claim 1, “an induction voltage is generated at the second coil based on an inductive interaction between the first coil and the second coil when the bobbin moves in a first direction based on electromagnetic interaction between the first coil and the magnet.”  Hence, a variable distance between the first coil and the second coil is inherent. 
	Claim 14 is met by Patent claim 6 and/or 13.
	Claim 15 is met by Patent claim 14. 
	Claim 16 is also encompassed by Patent claim 1. 
	Claims 17 and 18 are encompassed by Patent claim 18.
	Claim 19 is met by Patent claim 19. 
Claim 20 is also by Patent claim 19 except for “a phone comprising the camera module.”  However, such well-known camera phone is widely popular in the art as taught by Lim in paragraph [0005].
Therefore, it would have been obvious to one of ordinary skill in the art to integrate the camera module into a cellular phone to implement a smartphone with imaging capability for user convenience. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697